Exhibit 10.1

September 18, 2006

Mr. William Carter

8729 Cypress Trail

Waynesville, OH 45068

Dear Bill,

I am pleased to offer you the position of Managing Director, responsible for our
electronic discovery solutions practice, located in our New York office at 90
Park Avenue, contingent upon successful completion of a customary background
check.

Your reporting relationship will be with the executive management committee,
currently comprised of Tom Olofson, Christopher Olofson and Elizabeth Braham.
Your initial annualized base salary will be three hundred thousand dollars
($300,000) and will be paid pursuant to the company’s standard policies and
schedule.

For the period of time beginning on your starting date of employment and
continuing through December 31, 2007, you will have a cash bonus opportunity
with “base”, “target” and “stretch” levels of $187,500, $250,000 and $375,000,
respectively. The bonus for this time frame relates to annual “base”, “target”
and “stretch” bonus opportunity levels of $150,000, $200,000 and $300,000
respectively. Relative to your bonus opportunity through December 31, 2007, you
will receive a guaranteed minimum of  $150,000 to be paid on March 31, 2007,
provided that you remain employed by EPIQ Systems on the date of payment. The
remainder of any bonus amount earned for this time period will be paid in March
2008.

You will be eligible for four weeks of vacation annually in addition to the
company’s other benefits for sick, personal and holiday time. Vacation time
during calendar 2006 will be prorated. You will also be eligible for those
standard fringe benefit programs that the company makes available to its
associates from time to time.

You will be eligible to receive a stock option grant for one hundred thousand
(100,000) shares of EPIQ Systems stock that will vest in equal 25% installments
at the end of each one year period of employment beginning on your second year
anniversary date. The price of the stock option grant will be assigned based on
the closing price of EPIQ Systems stock on your first date of employment.
Further details, terms and conditions


--------------------------------------------------------------------------------




regarding the stock option benefit are documented in a stock option agreement
that will be signed by both you and the company.

You will be provided a corporate apartment in mid-town New York and you will be
eligible for relocation benefits in the future if you relocate to the New York
area at a future date.

In the event of a change in control of EPIQ Systems’ ownership, such as by
merger or acquisition, if you are terminated without just cause within one year
of such change in control, then you will receive a lump sum severance benefit
equal to one year of your then current base salary, subject to normal
withholdings.

Your starting date of employment will be Monday October 2, 2006 at our 90 Park
Avenue location in New York.

It is my pleasure to welcome you to EPIQ Systems! Tom, Chris, Betsy and I are
looking forward to working with you and establishing a long-term relationship.

Sincerely,

Doreen Kennedy

Senior Vice President

Human Resources

cc: Mike Taylor, Heidrick & Struggles

 


--------------------------------------------------------------------------------